SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of September, 2012 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X MATERIAL FACT Publicly-held Company COMPANHIA SIDERÚRGICA NACIONAL Corporate Taxpayer’s ID (CNPJ/MF): 33.042.730/0001-04 COMPANHIA SIDERÚRGICA NACIONAL (“ Company ”), in compliance with Article 157, Paragraph 4 of Law 6404/76 and Instruction 358/02 issued by theBrazilian Securities and Exchange Commission (“ CVM ”), hereby informs its shareholders and the market that its Board of Directors approved the sixth (6 th ) issuance of non-convertible unsecured debentures in two series (" Debentures "), for public distribution with restricted placement efforts, in accordance with CVM Instruction 476 of January 16, 2009 (“ Restricted Offering ”). The transaction comprises the issuance of 156,500 Debentures, 106,500 of which in the first series and other 50,000 in the second series, with nominal unit value of R$10,000.00 on the date of the issuance, totaling R$ 1,565,000,000.00. The debentures issued in the first series will mature in March 2015 and those issued in the second series, in September 2015. Additionally, the Company informs that the net proceeds raised through the Issuance and the Restricted Offering, aimed at fulfilling the Issuer’s ordinary management needs, will be allocated to (a) the full payment of the commercial promissory notes of the 1 st issuance of the Company; and (b) the extension of the Company’s debt profile. São Paulo, September 11, 2012. Companhia Siderúrgica Nacional David Moise Salama Investor Relations Executive Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:September 12, 2012 COMPANHIA SIDERÚRGICA NACIONAL By: /
